Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on September 2, 2022.
3.	Claims 1-14 and 16-22 are pending in this application.
4.	Claims 1, 4, 11 and 12 have been amended. Claim 22 is presented for examination.
Response to Arguments
5.	Applicant's arguments filed September 2, 2022 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dannan et al.(US 2016/0173827 A1)(hereinafter Dannan) in view of Kerzner et al.(US 11,196,968 B1)(hereinafter Kerzner).
Regarding claim 22, Dannan discloses a sensor monitoring system [See Dannan: at least Figs. 1-3, par. 0020, 0023-0024 regarding video surveillance method using Internet-enabled(IP) camera and sensor network], comprising: 
an image capture device, comprising: one or more sensors configured to detect [See Dannan:  at least Figs. 1-3 and par. 0020, 0023-0024 regarding a video surveillance system 50 that includes an IP camera 100. The system 50 also includes a sensor network 105 that includes a plurality of sensors 110… Depending on the application of the surveillance system 50, the sensors 110 may take many forms. Optical sensors, including video cameras, still image cameras, infrared cameras, and light sensors may be used. In addition, smoke, fire, temperature, toxicity (e.g., toxic gas), air quality, vibration, sound, radiation, motion, proximity, gun-shot detection, voice recognition, and other types of sensors may be used…] image data representing an environment about the image capture device [See Dannan:  at least Figs. 1-3 and par. 0020, 0023-0024, 0027-0029, 0042 regarding the IP camera 100 stores the position information in the memory 225 or the database 210… The memory 225 is configured to store condition information and categorize the condition information by a type of information and by the time it is received…Each one of the sensors 110 transmits condition information, which includes information representative of the phenomena it senses and information representative of the health of the sensor…]; 
communications circuitry configured to receive sensor data of a sensor device [See Dannan: at least Figs. 1-3 and par. 0020, 0023-0026, 0035-0041 regarding Depending on the application of the surveillance system 50, the sensors 110 may take many forms. Optical sensors, including video cameras, still image cameras, infrared cameras, and light sensors may be used. In addition, smoke, fire, temperature, toxicity (e.g., toxic gas), air quality, vibration, sound, radiation, motion, proximity, gun-shot detection, voice recognition, and other types of sensors may be used…Condition information may include trouble status or error status (e.g., an internal fault within the sensor), and/or communication fault (e.g., a fault in a network communication, QoS, etc.). The sensors 110 include an antenna for wireless communication, for example, radio frequency (RF) communication. The sensors 110 transmit a unique sensor identifier with the condition information to the sensor network 105 and to the IP camera 100…Further on, in Fig. 3, positional awareness means that the IP camera 100 knows the location (i.e., distance and direction) of each one of the sensors 110 relative to itself. The positional awareness is stored in memory 225 as position information including a list of coordinates or a list of angles and distances. Each one of the sensors 110 acts as a node for determining position of the sensor network 105. For example, a sensor 360 is configured to transmit an RF message to the sensor network 105. The message includes frames and packets that communicate information such as, for example, a start of message, an address, the condition information, whether the sensor 360 is stationary or mobile, a time of the message, a time of the last location determination, and an end of message. Each one of the sensors 110 that is in range of the sensor 360 receives the transmitted message and may perform actions based on the message, such as repeating the message to the sensor network (and thus, effectively increasing the range of the sensor 360) or performing a timing calculation to determine position of the sensor 360…(one of the network connections correspond to the network connection between IP camera and sensor 360)]; and
 processing circuitry configured to: determine a position of the sensor device based on the sensor data [See Dannan: at least Figs. 1-3 and par. 0020, 0023-0025 regarding The sensors 110 transmit a unique sensor identifier with the condition information to the sensor network 105 and to the IP camera 100… Integration of the sensors 110, sensor network, 105, and IP camera 100 provides a number of enhanced capabilities as compared to prior video surveillance systems. For example, the video information obtained by the IP camera 100 is supplemented by condition information from the sensors 110...Since the IP camera 100 is configured to determine the position of the sensors 110, the video surveillance system can locate and track targets based on position information…]; 
retrieve one or more images of the sensor device based on the position[See Dannan: at least Figs. 1-3, 5 and par. 0023-0025, 0043-0045 regarding If the sensor 360 detects an event, the IP camera 100 can locate the event by referencing the location of the sensor 360 in the memory 225. For example, in an alarm system, sensor 360 may include a motion sensor that detects movement indicative of an alarm condition. When condition information (e.g., the motion sensed) from the sensor 360 reaches the IP camera 100, the IP camera 100 is configured to position its field of view to the location of the sensor 360. Then, the IP camera 100 can confirm an alarm condition and transmit an alarm signal through the second network 115 or the sensor network 105…]; and
identify a user identifier of a user associated with the sensor device [See Dannan: at least Figs. 1-3, 12 and par. 0024-0025, 0054-0056 regarding Using the positional awareness of the surveillance system 50, the IP camera 100 provides coordination between sensors, cameras, and personnel. For example, miners are provided with  biometric sensor 910 and mining equipment is provided with a sensor 920. The IP camera 100 determines the position information on receiving each rapid, periodic message. If the IP camera 100 determines that a miner has entered an improper location, the IP camera 100 can activate an external system 130 such as sounding an alert or notifying specified personnel through a wireless device. The biometric sensor 910 transmits the condition information including biometric information to the IP camera 100. If a threshold is exceeded for a biometric, the IP camera 100 transmits a wireless notification to medical personnel…(where the biometric information can provide user identifier of a user)].
Dannan does not explicitly disclose identify a user identifier of a user associated with the sensor device based on the one or more images; determine that the user is not authorized to operate at least one of the sensor device or an asset associated with the sensor device responsive to the user identifier not matching an expected user identifier for the at least one of the sensor device or the asset; and output an alert responsive to determining that the user is not authorized to operate the at least one of the sensor device or the asset.
However, Kerzner teaches identify a user identifier of a user associated with the sensor device based on the one or more images; determine that the user is not authorized to operate at least one of the sensor device or an asset associated with the sensor device responsive to the user identifier not matching an expected user identifier for the at least one of the sensor device or the asset; and output an alert responsive to determining that the user is not authorized to operate the at least one of the sensor device or the asset[See Kerzner: col. 3 line 30-col. 4 line 3 regarding a monitoring system control unit 110 (or monitoring application server 190) may obtain camera data (e.g., image, video, or the like) that includes one or more images (i) captured by a camera 130, 132, 134, or 136 installed at the property 101 and (ii) depicting a human object such as a trespasser 105 at the property 101. The monitoring system control unit 110 (or monitoring application server 190) may compare the captured image of the human object to stored images of persons authorized to access the property 101. In some implementations, the monitoring system 100 may determine whether to trigger an alarm based on the comparison of captured images to stored images of persons authorized to access the property 101. For example, responsive to determining that a captured image depicts a human object that is not authorized to access the property 101, while the monitoring system 100 is armed, the monitoring system control unit 110 (or monitoring application server 190) may trigger an alarm event. The monitoring system 100 may determine that a captured image depicts a human object that is not authorized to access the property 110 if the depicted human object does not match any stored images of persons authorized to access the property 101…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Dannan with Kerzner teachings by including “identify a user identifier of a user associated with the sensor device based on the one or more images; determine that the user is not authorized to operate at least one of the sensor device or an asset associated with the sensor device responsive to the user identifier not matching an expected user identifier for the at least one of the sensor device or the asset; and output an alert responsive to determining that the user is not authorized to operate the at least one of the sensor device or the asset” because this combination has the benefit of providing alarm activation in response to intruder detection in the monitored environment or property.

Allowable Subject Matter
8.	Claims 1-14 and 16-21 are allowed.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482